UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7274



CHARLES GILBERT SHEPPARD, JR.,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, District Judge.
(CA-94-482-2)


Submitted:   November 14, 1995              Decided:   May 21, 1996


Before WILKINSON, Chief Judge, and HAMILTON and MICHAEL, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


Charles Gilbert Sheppard, Jr., Appellant Pro Se. John H. McLees,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2254 (1988) petition. We have reviewed the record and

the district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. While some language

in the district court's order raised a question as to the standard
of review employed by the court, we are confident that, based on

the district court's representation and the order itself, the court

conducted the required de novo review of the magistrate judge's

report. Accordingly, although we grant a certificate of probable
cause to appeal, we affirm on the reasoning of the district court.

Sheppard v. Angelone, No. CA-94-482-2 (E.D. Va. July 21, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2